Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-28, and 31-44 are rejected under 35 U.S.C. 102a1 as being anticipated by M. Vergohl et al., Progress on optical coatings deposited with dual rotatable magnetrons in a sputter up system, Surface  & Coatings Technology 241 (2014) 38-44 as cited on IDS.
Regarding claim 22, Vergohl teaches a device for depositing uniform layers on rotationally moved substrates by magnetron sputtering comprising 
a) a vacuum chamber (Fig. 1, pg. 39); 
b) at least one inlet for a sputtering gas (pg. 39); 
c) a turntable with at least one substrate holder (Fig. 1, pg. 39); 
and d) at least one lighting source consisting of a linearly extended dual magnetron source and the dual magnetron source consists of two linear magnetron electrodes (Fig. 1), 
with a coating source having an inhomogeneous plasma density that enables an inhomogeneous removal rate (Fig. 8).  
Regarding claim 23, Vergohl teaches the magnetron electrodes have an inhomogeneous magnetic field (Fig. 8).  

Regarding claim 25, Vergohl teaches the device has at least one plasma source (Fig. 1).  
Regarding claim 26, Vergohl teaches the at least one dual magnetron source consists of magnetron electrodes of a cylindrical or planar source material (table 1) and of a holder for the planar source material and a target belonging thereto (Fig. 1).  
Regarding claim 27, Vergohl teaches the at least one magnetron electrode comprises a target material comprising a) ceramic material or material mixtures (ceramic NbOx); Page 5 of 9c) crystalline material; d) metallic material (metallic Si and Ta) or material mixtures; and/or e) a material containing an oxide (ceramic NbOx) ; and f) mixtures thereof (pg. 39).  
Regarding claim 28, Vergohl teaches the distance from the substrate to the at least one magnetron electrode amounts to 5 to 30 cm (80 mm, pg. 39).  
Regarding claim 31, Vergohl teaches the device comprises a photometer, ellipsometry flanges, and/or a component which exerts a polarization effect (pg. 39).  
Regarding claim 32, Vergohl teaches the device has a regulation system for regulating and/or stabilizing the partial pressure in the magnetron sputtering device (pg. 39, lambda probe sensor).  
Regarding claim 33, Vergohl teaches the device has a unit for tilting and/or for rotating the sets of magnet in the magnetron electrodes (Fig. 8).  
Regarding claim 34, Vergohl teaches the device has at least one correction aperture (mask, pg. 41, Fig. 6)
Regarding claim 35, Vergohl teaches a method of depositing uniform layers on a rotationally moved substrate by magnetron sputtering, in which 
at least one substrate is arranged on a turntable in a vacuum chamber to enable a coating on a rotational movement of the substrate (Fig. 1, pg. 39);
at least one layer is deposited on the at least one substrate by utilizing at least one coating source comprising a linearly extended dual magnetron source, with the layers of source material of the magnetron electrodes being formed by sputter gas (pg. 39), Page 6 of 9
wherein the coating source has an inhomogeneous plasma density that effects an inhomogeneous removal rate of the source material (Fig. 8).  
Regarding claim 36, Vergohl teaches the magnetron electrodes have an inhomogeneous magnetic field  (Fig. 8). 
Regarding claim 37, Vergohl teaches the inhomogeneous removal rate increases from the turntable center to the turntable margin (Fig. 8).  
Regarding claim 38, Vergohl teaches pretreating the surface of the substrate with a plasma source or modifying the structure and/or the stoichiometry of the layer via plasma effect (plasma oxidation of Ta to form Ta2O5, pg. 39).  
Regarding claim 39-42, Vergohl teaches using a noble gas (argon, pg. 42) as the sputtering gas and  oxygen as the reactive gas in addition to the sputtering gas (pg. 39, 42). 
Regarding claim 43, Vergohl teaches the thickness of the layer on the substrate is monitored by at least one of the measures a) to e) for a process control:
a) time control; b) optical transmission monitoring; c) optical reflection monitoring; d) optical absorption monitoring; e) monowavelength ellipsometry or spectral ellipsometry; and/or f) crystal quartz measurement (pg. 39).  
Regarding claim 44, Vergohl teaches using s a device for depositing uniform layers on rotationally moved substrates by magnetron sputtering comprising a) a vacuum chamber; b) at least one inlet for a sputtering gas; c) a turntable with at least one substrate holder; and d) at least one lighting source consisting of a linearly extended dual magnetron source and the dual magnetron source consists .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vergohl as applied to claim 22 above in further view of Vergohl (US 9,803,276). 
Regarding claim 29, Vergohl does not teach the distance between the turntable and the boundary walls of the magnetron sputtering device amounts to 0.1 to 5 mm.  
Vergohl 276’ teaches the distance between the turntable and the boundary walls of the magnetron sputtering device amounts to 0.1 to 5 mm (claim 1) because it would prove and effective gas compartment separation within the apparatus (col. 7, ln. 40-47). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distance between the turntable and the boundary walls of the sputtering device 
Regarding claim 30, Verghol teaches a power supply operating in the mid frequency range (pg. 39) but does not teach the device is DC. 
Verghol 276’ teaches a DC power supply operating at a mid-frequency because it would limit the arc discharge on the target limiting particle incorporation (Col. 8, ln. 10-20). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention the device has a DC current supply pulsed in the mid frequency range, as taught by Vergohl, because it would limit problems caused by discharges allowing deposition of layers very free of particles (col. 8, ln. 10-15). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHN J BRAYTON/Primary Examiner, Art Unit 1794